FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MONMOH DUKURAY,                                  No. 09-73642

               Petitioner,                       Agency No. A096-146-487

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Monmoh Dukuray, a native and citizen of Sierra Leone, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th

Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Dukuray established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, his asylum claim, including his

claim for humanitarian asylum, fails.

      Substantial evidence supports the agency’s finding that, even if credible, and

even if he established past persecution, Dukuray failed to establish eligibility for

relief due to changed country conditions. See Sowe, 538 F.3d at 1286 (evidence of

fundamental changes in Sierra Leone rebutted the presumption of a fear of future

persecution).

      PETITION FOR REVIEW DENIED.




                                                                                09-73642